NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2009-1054

                                  CARL J. CONFORTI,

                                                      Plaintiff-Appellant,

                                            v.

                               THE OCEAN GROUP, INC.,

                                                      Defendant-Appellee,

                                           and

                                 TIMEX CORPORATION,

                                                      Defendant-Appellee.


      Carl M. DeFranco, Jr., Law Office of Carl M. DeFranco, of Belmont, Massachusetts,
argued for plaintiff-appellant. On the brief was Brett N. Dorny, Law Office of Brett N.
Dorny, of Northborough, Massachusetts.

      David Lesht, Eugene M. Cummings, P.C., of Chicago, Illinois, argued for all
defendants-appellees. With him on the brief for The Ocean Group, Inc. was Raymond M.
Mehler, Cook Alex Ltd., of Chicago, Illinois.

       Robert D. Fine, Chace Ruttenberg & Freedman, LLP, of Providence, Rhode Island
for defendant-appellee Timex Corporation.

Appealed from: United States District Court for the District of Massachusetts

Judge George A. O’Toole, Jr.
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                    2009-1054


                               CARL J. CONFORTI,

                                                     Plaintiff-Appellant,

                                         v.

                            THE OCEAN GROUP, INC.,

                                                     Defendant-Appellee,

                                        and

                             TIMEX CORPORATION,

                                                     Defendant-Appellee.


                                  Judgment

ON APPEAL from the       United States District Court for the District of Massachusetts

in CASE NO(S).           06-CV-10513

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, RADER, and LINN, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT



DATED September 21, 2009                  /s/ Jan Horbaly
                                         Jan Horbaly, Clerk